2021 UT 49


                                 IN THE

       SUPREME COURT OF THE STATE OF UTAH

                  STUART WOOD and LAURIE WOOD,
                           Petitioners,
                                   v.
                     UNITED PARCEL SERVICE, INC.,
                             Respondent.

                             No. 20200052
                          Heard May 3, 2021
                         Filed August 19, 2021

             On Certiorari to the Utah Court of Appeals

                       Third District, Salt Lake
                    The Honorable Matthew Bates
                           No. 160900437

                              Attorneys:
     Douglas B. Cannon, Madelyn L. Blanchard, Salt Lake City,
             Craig T. Jacobsen, Layton, for petitioners
 Andrew M. Morse, Nathan R. Skeen, Salt Lake City, for respondent

     JUSTICE PEARCE authored the opinion of the Court in which
        CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
           JUSTICE HIMONAS, and JUSTICE PETERSEN joined.

   JUSTICE PEARCE, opinion of the Court:
                          INTRODUCTION
   ¶1 Stuart Wood, a truck driver, was picking up packages from
a KNS International, L.L.C. (KNS) warehouse when a heavy vinyl
curtain fell from the loading bay door above his head. The curtain hit
Wood, causing him serious injuries. The curtain had been poorly
reattached after an accident jarred it loose. The accident that jarred it
loose had occurred at least a week earlier when a United Parcel
Service, Inc. (UPS) truck had backed into the loading bay and struck
the building.
               WOOD v. UNITED POSTAL SERVICE, INC.
                        Opinion of the Court
   ¶2 Wood and his wife (collectively, the Woods) filed suit
against KNS and UPS. The district court granted summary judgment
to UPS, reasoning that UPS owed Wood no duty of care and that
KNS’s negligence was a superseding cause of Wood’s injury. The
court of appeals affirmed, concluding that UPS owed Wood no duty
by the time he was injured. Wood v. United Parcel Serv. Inc., 2019 UT
App 168, ¶ 19, 453 P.3d 949. Because it affirmed on that issue, the
court of appeals did not address whether KNS’s negligence was a
superseding cause. See id. ¶ 7 n.5.
    ¶3 We take a different route to the same conclusion. We
conclude that summary judgment was appropriate because KNS’s
actions were a superseding cause of Wood’s injury. We offer no
opinion on the question of whether UPS owed Wood a duty when he
was injured and vacate the court of appeals’ holding on that topic.
                          BACKGROUND
   ¶4 A UPS delivery truck crashed into the KNS loading dock.
The collision damaged the loading dock’s concrete, dislodging or
loosening some of the bolts that secured a metal bracket that held a
vinyl curtain in place. The vinyl curtain extended down to keep the
elements out of the dock.
    ¶5 Tristan Barney, a KNS employee at the time of the accident,
testified in a deposition that he heard the collision. Barney went to
the loading dock and attempted to repair the damage by tightening
some of the bolts holding the curtain and bracket in place. But he did
not replace one or two of the bolts that had fallen out because he
found that the “structure was compromised” and could no longer
hold the bolts.
    ¶6 No witness could pin down exactly how much time had
elapsed between the time the UPS truck hit the building and when
Wood visited KNS. But Barney put it at somewhere between a week
and a month. Wood testified in a deposition that, after picking up
packages from KNS, he exited the building through the loading bay
door. As he did, the vinyl curtain over the door, as well as its metal
bracket, fell. Wood was hit on the head by the falling debris. Wood
claims that he suffered severe and permanent injuries as a result of
the accident.
   ¶7 KNS was well aware of the state of the vinyl curtain. A few
hours before Wood was injured, Michael Kelly, KNS’s Vice
President, was driving away from the warehouse when he noticed




                                  2
                         Cite as: 2021 UT 49
                        Opinion of the Court
that the vinyl curtain was hanging down at an angle. He did nothing
to address the problem because he was “running to a meeting” and
“didn’t think there was any danger to anyone.” 1
    ¶8 Stuart Wood and his wife filed a negligence lawsuit against
UPS and KNS. The Woods and KNS settled, but the suit against UPS
went forward. UPS moved for summary judgment. UPS argued that
it was entitled to summary judgment for two reasons. UPS
contended that it did not owe Wood a duty of care because it neither
possessed nor controlled the KNS property. UPS also asserted that
its actions were not the proximate cause of Wood’s injury. The
district court granted UPS’s motion for summary judgment on both
bases. The Woods appealed.
    ¶9 The court of appeals affirmed on the first ground. Wood v.
United Parcel Serv. Inc., 2019 UT App 168, ¶ 19, 453 P.3d 949. The
court of appeals held that, “while UPS initially owed a duty to Wood
because UPS’s truck caused damage to the loading dock, the duty
owed to invitees such as Wood shifted to KNS when it learned of
and failed to adequately remedy the dangerous condition on its
property that UPS created.” Id. ¶ 10. “And without a duty owed by
UPS, Wood’s negligence claim against the company necessarily
fails.” Id. ¶ 18. The court of appeals therefore held that the district
court correctly granted summary judgment on Wood’s claims
against UPS. Id. ¶ 19. Wood seeks certiorari review of that
conclusion.
                     STANDARD OF REVIEW
   ¶10 “On certiorari, we review the court of appeals’ decision for
correctness.” PC Riverview, LLC v. Xiao-Yan Cao, 2017 UT 52, ¶ 20, 424
P.3d 162.
                             ANALYSIS
   ¶11 The Woods ask us to overturn the court of appeals’
conclusion that any duty UPS owed Wood had terminated by the
time of his injury. UPS counters not only that the court of appeals
was correct in concluding that it owed Wood no duty, but that we
could affirm on the alternative ground that UPS’s actions were not
the proximate cause of Wood’s injuries.


_____________________________________________________________
   1After Wood was injured, a KNS employee told Wood that, “he
was sorry, that he knew that thing was going to fall” and “[KNS]
should have taken care of it.”


                                  3
                WOOD v. UNITED POSTAL SERVICE, INC.
                         Opinion of the Court
    ¶12 We have the discretion to resolve a matter by affirming on
an alternate ground that is apparent on the record. See Bailey v.
Bayles, 2002 UT 58, ¶ 13, 52 P.3d 1158 (“[A]n appellate court may
affirm the judgment appealed from ‘if it is sustainable on any legal
ground or theory apparent on the record.’” (citation omitted)) We have
not always explained why an alternate ground might make an
attractive path. There are a number of reasons that might cause us to
affirm on a ground other than the one the appellant chooses to make
her primary argument. For example, after briefing and argument, we
might discover that the briefing does not give us the help that we
would want to address the question. In other cases, we might foresee
that we will be better positioned to address the issue in another
matter. In yet other cases, we might decide that we can offer better
guidance to the bench and bar if we address an alternate ground for
affirmance. And, in some instances, the alternate ground might
provide an option for a court that cannot coalesce around a
resolution to the primary argument. Although we may not always be
in a position to explain our reason for choosing the alternate ground,
we assure the bar and bench that it is always the product of
considerable thought and discussion.
    ¶13 Here, we have a viable alternate ground for affirmance.
UPS argues that we should affirm the district court’s grant of
summary judgment because “the trial court correctly ruled that [any
breach of duty by UPS] was not the proximate cause of Mr. Wood’s
injuries as a matter of law, because KNS’s subsequent negligence
was an intervening and superseding cause that cut off UPS’s
liability.” The Woods contend that the court of appeals erred because
a jury could find that Barney’s repair was foreseeable and not highly
extraordinary, that KNS’s actions on the day the curtain fell were
also foreseeable and not highly extraordinary, and because we have,
on occasion, said that causation is a question best left for a jury. We
agree with the Woods that often the question of whether someone
else’s negligence constitutes a superseding cause of a plaintiff’s
injury can be a fact-dependent one, but we also recognize that there
are cases where a reasonable jury could only come to one conclusion
on the facts before it. This is just such a case. 2

_____________________________________________________________
   2  The court of appeals affirmed the district court because it
concluded that UPS owed Wood no duty by the time he suffered his
injury. See Wood v. United Parcel Serv., Inc., 2019 UT App 168, ¶ 10,
453 P.3d 949. In its opinion, the court of appeals relied on, and
effectively adopted, Restatement (Second) of Torts section 452(2),
                                                       (continued . . .)
                                   4
                          Cite as: 2021 UT 49
                         Opinion of the Court
    ¶14 “Proximate cause is ‘that cause which, in natural and
continuous sequence, (unbroken by an efficient intervening cause),
produces the injury[,] and without which the result would not have
occurred. It is the efficient cause—the one that necessarily sets in
operation the factors that accomplish the injury.’” Steffensen v.
Smith’s Mgmt. Corp., 820 P.2d 482, 486 (Utah Ct. App. 1991) (quoting
State v. Lawson, 688 P.2d 479, 482 n.3 (Utah 1984)), aff’d on other
grounds, 862 P.2d 1342, 1344 (Utah 1993).
    ¶15 “An intervening cause,” a cause that interrupts proximate
causation, “is an independent event, not reasonably foreseeable, that
completely breaks the connection between fault and damages.”
Kilpatrick v. Wiley, Rein & Fielding, 909 P.2d 1283, 1293 (Utah Ct. App.
1996). The key words in that sentence are “reasonably foreseeable.”
See id. We have held that the negligence of another party can be an
intervening cause only if “the subsequent negligence of another is
[not] foreseeable.” Harris v. Utah Transit Auth., 671 P.2d 217, 219
(Utah 1983).
   ¶16 To determine whether another party’s subsequent
negligence is foreseeable, we have adopted the test from the
Restatement (Second) of Torts:
       The fact that an intervening act of a third person is
       negligent in itself or is done in a negligent manner does
       not make it a superseding cause of harm to another
       which the actor’s negligent conduct is a substantial
       factor in bringing about, if
           (a) the actor at the time of his negligent conduct
           should have realized that a third person might so
           act, or
           (b) a reasonable [person] knowing the situation
           existing when the act of the third person was done


titled “Third Person’s Failure to Prevent Harm.” See id. ¶ 9. Section
452(2) posits that the duty to prevent future harm caused by a
party’s negligence can shift from the originally negligent party to a
third person. RESTATEMENT (SECOND) OF TORTS § 452(2) (AM. L. INST.
1965). Because we vacate the court of appeals’ decision, we
necessarily vacate the court’s adoption of section 452(2). We offer no
opinion on whether the court of appeals erred in bringing that
section into our jurisprudence and leave completely open the
possibility that the court of appeals, or we, might adopt or reject that
section in another case.

                                   5
                WOOD v. UNITED POSTAL SERVICE, INC.
                        Opinion of the Court
          would not regard it as highly extraordinary that the
          third person had so acted, or
          (c) the intervening act is a normal consequence of a
          situation created by the actor’s conduct and the
          manner in which it is done is not extraordinarily
          negligent.
Id. (quoting RESTATEMENT (SECOND) OF TORTS § 447 (AM. L. INST.
1965)). If any of these conditions are satisfied, then the intervening
negligence is not a superseding cause because it should have been
foreseeable. Id. Here, a reasonable jury could only conclude that
KNS’s negligence was not foreseeable.
    ¶17 According to Barney, the former KNS employee, KNS
installed vinyl curtains over its loading dock doors prior to Wood’s
injury. The curtain that fell on Wood had been anchored to
cinderblocks over the dock doors. The vinyl curtain and the bracket
that held it in place weighed between 100 and 140 pounds.
    ¶18 One week to a month before Wood was injured, a UPS
truck backed into the KNS building. The blow to the building was
strong enough that the building “shook.” Barney inspected the site
of the crash.
    ¶19 Barney could see that one of the cinderblocks where the
curtain was attached had cracked. Barney could also see that a
“screw or two might have fallen out on the far-left side of the door if
you were looking at it from the interior.” These screws were “[o]ne
or two of the anchors” that had been holding the vinyl curtain and
its metal bracket in place over the door.
    ¶20 Barney did “a little bit of inspection” and “probably
tightened a couple” of the remaining anchors. But he could not put
the anchors that had fallen out back in, because they “wouldn’t go
back in the same hole.” He surmised that the “structure was
compromised and no longer would that particular bolt have held.”
   ¶21 But Barney took no additional action to repair the damage.3
According to Barney, after his fix, the vinyl curtain was hanging in
_____________________________________________________________
   3 The Woods’s expert witness explained in a report that Barney’s
repairs were destined to “ultimate failure.” He opined:
       Once some of the fasteners lost their strength, they
       would have passed their share of the load onto
       neighboring fasteners, overloading them, and given
       time, causing their failure. As this process continued,
                                                      (continued . . .)
                                  6
                         Cite as: 2021 UT 49
                        Opinion of the Court
its original position. Barney said that, if it had been hanging oddly,
he would have immediately stopped walking under the curtain
himself and prevented his employees from walking under it too.4
   ¶22 The vinyl curtain did not continue to hang correctly. On the
day Wood was injured, an employee reported that “some bolts and
the bracket were missing” from the vinyl sheeting. KNS took no
response.
   ¶23 One to two hours before Wood was hurt, KNS’s Vice
President Michael Kelly saw that about a foot of the vinyl sheeting
and bracket were hanging more than an inch out of position. Even
though he had a “clear view” of the curtain and could see that it was
not properly attached, he decided not to address the issue
immediately. He thought that there were “a lot of bolts holding it”
and that “no one . . . ever goes up there throughout the rest of the
day.”
   ¶24 Kelly was wrong. By the time he returned from his
meeting, the vinyl curtain had fallen on Wood and ambulances were
on the scene.
    ¶25 UPS argues that it was not foreseeable that KNS would fail
in its duty to either repair the dangerous condition or keep people


       the surviving fasteners would be overloaded to a
       greater and greater degree, thereby accelerating the
       failure of any remaining fasteners. Ultimately, the
       remaining fasteners would no longer be able to support
       the load, and the strip curtain would fall. Anyone
       competent in evaluating structural integrity would
       have understood the strong possibility of such a
       progressive march toward failure.
   4 The Woods argue that it was foreseeable that Barney would
attempt to repair the damage. They contend that it was also
foreseeable that he might conclude that it was adequately repaired
when it wasn’t. This might be true, but it ignores everything that
KNS knew, did, and didn’t do from that point to the time of Wood’s
injury. Supra ¶¶ 5-7. As a result, it would be error to stop the
analysis at this point just because Barney started his repairs in a way
that a jury might conclude was foreseeable. The same is true of the
Woods’s other attempts to assess foreseeability by focusing on
individual parts of KNS’s response and not the totality of KNS’s
actions.


                                  7
               WOOD v. UNITED POSTAL SERVICE, INC.
                        Opinion of the Court
away from the hazard until it was fixed. 5 UPS contends that this
“successive carelessness was not ‘a normal consequence’ of any
damages allegedly caused by UPS one week to one month prior.”
“Nor,” UPS argues, “would ‘a reasonable [person] knowing the
situation’ regard KNS’s repeated failure to remedy a known hazard
on its own property as anything other than ‘highly extraordinary.’”
We agree with UPS. KNS’s intervening negligence was, applying
Restatement section 447, an unforeseeable superseding cause of
Wood’s injuries.
    ¶26 The Restatement provides that intervening negligence is
not a superseding cause if “the actor,” UPS in this case, “at the time
of his negligent conduct should have realized that a third person,”
here, KNS, “might so act.” RESTATEMENT (SECOND) OF TORTS § 447(a)
(AM. L. INST. 1965). KNS’s negligence was a superseding cause
because UPS “should [not] have realized” that KNS would be aware
of an obvious hazard on their property and not repair it properly or
take steps to keep people away from the condition until it was
repaired. The Restatement also says that intervening negligence is
not a superseding cause if “a reasonable [person] knowing the
situation existing when the act of the third person was done would
not regard it as highly extraordinary that the third person had so
acted.” Id. § 447(b). Applying this standard, we ask if a reasonable
person in general—rather than UPS in particular—would regard
KNS’s actions as “highly extraordinary.” A reasonable person would
expect that KNS, who had knowledge of the condition, the sole
ability to address the condition, and time to remedy the hazard,
would adequately repair the dangerous condition on its property,
and that the landowner would keep people away from the danger
until it was fixed. Those are the sorts of ordinary actions that
responsible property owners take when there is damage to their
property. Instead, KNS completed an inadequate repair of the
sheeting that was doomed to fail. See supra ¶¶ 20, 21 & n.3. The gap
between what a reasonable person would expect KNS to do and


_____________________________________________________________
   5 It is helpful to remember that something is not reasonably
foreseeable just because it can be imagined. Foreseeability contains
an element of predictability. Foreseeability is defined as “[t]he
quality of being reasonably anticipatable.” Foreseeability, BLACK’S
LAW DICTIONARY (11th ed. 2019). Thus, just because we can imagine
something does not mean that can be reasonably anticipated to occur
and, therefore, foreseeable.

                                  8
                         Cite as: 2021 UT 49
                        Opinion of the Court
what KNS actually did could only lead a jury to conclude that KNS’s
response to the danger was “highly extraordinary.”
    ¶27 Finally, the Restatement says that if “the intervening act”
by KNS “is a normal consequence of a situation created by the
actor’s conduct,” “and the manner in which it is done is not
extraordinarily negligent” then the intervening act is not a
superseding cause. RESTATEMENT (SECOND) OF TORTS § 447(c). A
comment to the Restatement fleshes out what it means to be
“extraordinarily negligent” in this context. “The words
‘extraordinarily negligent’ denote the fact that [people] of ordinary
experience and reasonable judgment” would look at what occurred,
take into account the “prevalence of that ‘occasional negligence,
which is one of the incidents of human life’” and conclude that it is
extraordinary that the third person would have taken its act
negligently. Id. § 447 cmt. e.
    ¶28 Here, we cannot say that KNS’s “intervening act” was a
“normal consequence” of the damage done to its building. Under
“normal” circumstances, the property owner, given at least a week to
address the situation, would repair the damage and/or keep people
away from the unaddressed hazard. KNS, in contrast, performed
manifestly inadequate repairs and ignored the danger of leaving the
sheeting up without warning. KNS knew that it could not replace an
anchor securing the structure holding the sheeting in place because
the structure was “compromised.” Supra ¶ 20. KNS knew that the
sheeting weighed between 100 and 140 pounds but decided that no
further repairs to the sheeting were needed even though the sheeting
hung over an entrance to their building. Supra ¶¶ 17, 20. This is not
the “normal consequence” of damage to a building but rather
extraordinary negligence and, therefore, not foreseeable under the
Restatement.
   ¶29 The Woods argue that we have previously applied
foreseeability in a way that makes the grant of summary judgment
inappropriate in cases like this. The Woods direct us to Godesky v.
Provo City Corp., where a plaintiff was seriously injured after he
touched live electrical wires while working on a roofing project. 690
P.2d 541, 543 (Utah 1984). After his injury, Godesky sought recovery
from his employer, the owners of the building whose roof he was
repairing, and Provo City. Id. at 543–45.
    ¶30 All three defendants appeared to have had a hand in the
series of unfortunate events that led to the injuries. Id. Godesky’s
employer, a roofing contractor, tasked him with removing and
replacing the old asphalt from a roof. Id. at 543. On the second day of

                                  9
                WOOD v. UNITED POSTAL SERVICE, INC.
                        Opinion of the Court
the job, the lower of two wires hanging diagonally across the corner
of the building impeded Godesky’s work. Id. Godesky’s supervisor
told him to “tie off” the lower wire by connecting it to the upper
wire. Id. Unbeknownst to Godesky and his supervisor, the wire was
uninsulated. Id. When Godesky grasped the upper wire to pull it
down, he received a 2,400-volt shock. Id.
    ¶31 The building owners knew the wire was “hot,” but did not
tell the roofing contractor about it or otherwise take steps to protect
the roofers. Id. at 544. Nor did the owners request that Provo City
turn off the electricity. Id.
    ¶32 Provo City owned and operated the wires but admitted it
had no maintenance or inspection program. Id. at 543. It also
acknowledged that it had not posted warning signs near the wire as
it had done elsewhere. Id. Provo City also confessed that having “an
uninsulated high-voltage wire over a residential property was
contrary to its policy.” Id.
     ¶33 At trial, the jury divvied up fault between the plaintiff’s
employer, the property owner, and Provo City. Provo City, who had
been assigned seventy percent of the fault, appealed, arguing that
the employer’s more recent negligent act should relieve the City of
its liability. Id. at 544.
    ¶34 We upheld the verdict and ruled that the “trial court acted
properly when it refused to rule as a matter of law that [the
employer’s] negligence was the sole proximate cause of plaintiff’s
injury.” Id. at 545. We explained,
      An intervening negligent act does not automatically
      become a superseding cause that relieves the original
      actor of liability. The earlier actor is charged with the
      foreseeable negligent acts of others. Therefore, if the
      intervening negligence is foreseeable, the earlier
      negligent act is a concurring cause. . . . The proper test
      is whether the subsequent negligence was foreseeable
      by the earlier actor.
Id.
   ¶35 Godesky does not help the Woods. Provo City had a duty to
provide a safe electrical system but had no inspection or
maintenance program. Nor had it installed warning signs. A
reasonable jury could have concluded that it would have been
foreseeable to Provo City that a person would come into contact with
the “hot” wire that Provo City owned and maintained and be


                                  10
                          Cite as: 2021 UT 49
                         Opinion of the Court
injured. Summary judgment would have been inappropriate on
those facts.
    ¶36 If anything, Godesky highlights why summary judgment is
appropriate here. A reasonable jury could conclude that Provo City,
which had the ability to correct its negligence, could foresee that
someone would be injured if it didn’t. But a reasonable jury could
not conclude that UPS could foresee that KNS which had both the
duty and the ability to address the dangerous condition on its
property, would not have done so at least a week after the
dangerous condition appeared. See Rodriguez v. Kroger Co., 2018 UT
25, ¶ 14, 422 P.3d 815 (“The owner of a premises has a nondelegable
duty to keep her premises reasonably safe for business invitees.”).
    ¶37 The Woods also rely on Williams v. Melby, 699 P.2d 723
(Utah 1985). The Woods assert that we “sent the [Williams case] back
to the jury despite the existence of facts similar to those here.”
Williams fell three stories from her apartment window in the middle
of the night. Williams, 699 P.2d at 725. She sued the contractor that
built her apartment and the apartment’s owners. Id. Williams alleged
that they were negligent in building and owning an unsafe structure.
Id. In the opinion, we recited many of the features that Williams had
argued made the room unsafe. Id. at 725-26. The building had a
sloped wall which caused the window and windowsill to project into
the room. Id. at 725. The windowsill was twenty-two inches from the
floor, and the window was separate from the outside wall surface.
Id. All of this, Williams claimed, increased the potential that a person
would stumble into the sill and fall out the window. Id. at 725–26.
    ¶38 The apartment owners claimed that Williams was negligent
because she placed her bed too close to the window. Id. at 728. And
that her negligence “was an intervening proximate cause that
superseded whatever cause may have flowed from their negligence.”
Id. As the Woods note, we rejected this argument, reversed the grant
of summary judgment, and held that, “[t]he issue of what constitutes
a superseding cause can not be determined by the simplistic formula
that the cause which occurs last in time is, as a matter of law, a
superseding cause.” Id. We reversed the district court’s grant of
summary judgment and sent the matter back for a trial. Id. at 729.
    ¶39 We stand by the basic principle that superseding causation
cannot be assessed by looking to which party’s negligence was
closest in time to the accident. See id. at 728. But Williams’ holding
reaches more broadly than that. Although we provided scant
analysis of foreseeability, we held that a reasonable jury could have
concluded that a contractor who builds, and a landlord who rents, a

                                  11
                WOOD v. UNITED POSTAL SERVICE, INC.
                        Opinion of the Court
small third-story bedroom with a sloping roof and a glass window
that protrudes into the room might foresee that an occupant would
place her bed close to the window.
   ¶40 We reasoned that “there was very little choice in the
matter” of where to place the furniture “because of the size of the
room and the size of the furniture.” Id. We appear to have concluded
that the size of the room meant that there were only so many ways
that a person could arrange her bedroom. See id. And that the builder
and owners could have foreseen that the room’s design could cause
someone to have their bed close to the dangerous window. See id.
This allowed us to gather that a reasonable jury could conclude that
an accident involving the poorly designed window would have been
foreseeable to the builder and owners. As such, we found summary
judgment to be inappropriate and remanded for trial. Id. at 729.
    ¶41 That is a different level of predictability than exists in this
case. As explained above, UPS could not have reasonably foreseen
that KNS would, for at least a week, abdicate its responsibility to
adequately repair the dangerous condition on its property and to
keep the public away from the hazard in the meantime. Supra ¶ 36.
To the contrary, UPS would have expected KNS, who had
knowledge of the condition and control over the damaged property
to repair and keep people away from the potential danger until it
had been repaired. That KNS watched the condition deteriorate and
the danger increase makes its negligent response even less
foreseeable. No reasonable jury could conclude that UPS could have
foreseen KNS’s negligence.
    ¶42 The Woods respond that KNS’s negligence was to be
expected because “people see conditions every day, even dangerous
conditions, and yet they do nothing.” The problem with that type of
argument is that it exists at a level of generality that hides the
complexity of the inquiry. We can undoubtedly foresee a situation
where a “person” observes a “dangerous condition” and does
“nothing.” But we can just as easily predict situations where we
would not be able to foresee that a person would observe a
dangerous condition and do nothing. Foreseeability turns on a host
of factors including who the person is, what they observe, their
ability to remedy the condition, and the time they have to respond
before the injury occurs. The inquiry is highly fact dependent.
Addressing the issue at the level of generality the Woods propose
tells us nothing.
  ¶43 And that segues into the Woods’s final argument. The
Woods cite a number of our cases where we have said that a

                                  12
                          Cite as: 2021 UT 49
                         Opinion of the Court
causation question “is generally a matter of fact to be determined by
the jury.” Godesky, 690 P.2d at 544. We agree with that truism but
note that the word “generally” does a lot of work to make it true.
The word “generally” recognizes that there will be exceptions to the
rule, outliers that prevent us from speaking in absolutes. The
question here is whether this case is one of those that fall outside the
norm. For the reasons we have explained, it does. And Utah Rule of
Civil Procedure 56 exists as a mechanism to permit a district court to
summarily adjudicate cases where a reasonable jury could reach
only one conclusion. The district court did not err when it granted
summary judgment to UPS.
                           CONCLUSION
    ¶44 No reasonable jury could have concluded that it was
foreseeable that KNS, who had knowledge of the dangerous
condition on its property, would have failed, after a week or more
had passed, to adequately remedy the hazard or keep people away
from the condition until it was repaired. KNS’s negligence is
therefore a superseding cause of Wood’s injuries. We vacate the
court of appeals’ decision that UPS owed no duty to Wood, but
affirm the grant of summary judgment.




                                  13